UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6875


DARREL A. WHITE,

                   Plaintiff - Appellant,

             v.

W. JACKSON, Chaplain; FOSTER, Treatment Program Supervisor; V. ANTORN,
Health Administrator,

                   Defendants - Appellees,

             and

J. ADAMS, Operations Officer; A. DAVID ROBINSON, Chief of Corrections
Operations; E. P. WITT, Grievance Coordinator,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00597-MSD-LRL)


Submitted: November 29, 2017                             Decided: December 7, 2017


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Darrel A. White, Appellant Pro Se. Laura Maughan, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Ramon Rodriguez, III, RAWLS LAW
GROUP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Darrel A. White appeals the district court’s order * granting summary judgment in

favor of Appellees in White’s 42 U.S.C. § 1983 (2012) action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. White v. Jackson, No. 2:16-cv-00597-MSD-LRL (E.D. Va. June 28, 2017).

We grant White’s motion for leave to use the original record but deny his motions for

appointment of counsel and for a transcript at government expense. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




      *
          We construe White’s informal brief as also challenging the district court’s
December 22, 2016, and March 29, 2017, orders. While we conclude that we have
jurisdiction to review those orders, see Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th
Cir. 2015) (discussing compliance with Fed. R. App. P. 3), White has forfeited appellate
review of the December 22 order, see id. at 177 (limiting appellate review to issues raised
in informal brief). Further, contrary to White’s apparent assertion on appeal, the March
29 order did not rule that any of his claims should be rejected for failure to exhaust
administrative remedies.


                                            3